Title: To James Madison from James Lewis, 10 April 1804
From: Lewis, James
To: Madison, James



Dear Sir,
⟨Al⟩bemarle April 10th. 1804
Inclosed is a letter to James Monroe Esqr Respecting his priv⟨ate⟩ affairs which you will be so obliging as to have forwarded to him & should the Direction be an Improper one will thank you to have it Inclosed under a new cover with the necessary Direction; I know not how accts. Stand between you and Mr Monroe But if there is any thing due from you to him & you can with convenience pay it it would be verry acceptable. I have Recd. no orders from Colo Monroe for this application but Mr Jones Some time ago told me that you said you were oweing Colo Monroe & it would be convenient to pay about this time Mr Jones has since wrote me that he has drawn on you for Some Interest due from Colo Monroe to one of the Banks. I should not have wrote you on this subject but oweing to my not being able to dispose of Som⟨e⟩ property left in my hands to discharge his debts Some of his creditors are uneasy & verry much in want of money due them & I fear unless I can procure it upon Some terms that his credit will Suffer which I Know would distress him verry much. Will you be at the presidents while he is at home this Spring if you are & I could know the time I would See you; I have had colo monroes Furniture brought up if there is any thing you were to have they will be sent you on your order. I am with Respect &c yours
Jas. Lewis
